 
 
I 
108th CONGRESS 2d Session 
H. R. 3907 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2004 
Mr. Porter introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the Secretary of Transportation to transfer to the Administrator of the National Highway Traffic Safety Administration a certain percentage of apportionments of funds made available from the Highway Trust Fund from States that do not enact laws to prohibit driving under the influence of an illegal drug, and for other purposes. 
 
 
1.Driving under the influence of an illegal drug 
(a)DutiesThe Administrator shall— 
(1)advise and coordinate with other Federal agencies on how to address the problem of driving under the influence of an illegal drug; 
(2)conduct research on the prevention, detection, and prosecution of driving under the influence of an illegal drug; and 
(3)transmit to the Congress on an annual basis a report including— 
(A)a description of the extent of the problem of driving under the influence of an illegal drug in each State and any available information relating thereto, including a description of any laws relating to the problem of driving under the influence of an illegal drug; 
(B)a description of the progress that each State has made in meeting the requirement of subsection (c); and 
(C)recommendations for addressing the problem of driving under the influence of an illegal drug.The Administrator shall transmit the first report under paragraph (3) not later than one year after the date of enactment of this Act.  
(b)Transfer of funds 
(1)Fiscal year 2007On October 1, 2006, if a State has not met the requirement of subsection (c), the Secretary shall transfer to the Administrator 1 percent of the funds apportioned to the State on that date under each of paragraphs (1), (3), and (4) of section 104(b) of title 23, United States Code. 
(2)Fiscal year 2008On October 1, 2007, if a State has not met the requirement of subsection (c), the Secretary shall transfer to the Administrator 2 percent of the funds apportioned to the State on that date under each of paragraphs (1), (3), and (4) of section 104(b) of title 23, United States Code. 
(3)Fiscal year 2009On October 1, 2008, if a State has not met the requirement of subsection (c), the Secretary shall transfer to the Administrator 4 percent of the funds apportioned to the State on that date under each of paragraphs (1), (3), and (4) of section 104(b) of title 23, United States Code. 
(4)Fiscal year 2010On October 1, 2009, if a State has not met the requirement of subsection (c), the Secretary shall transfer to the Administrator 8 percent of the funds apportioned to the State on that date under each of paragraphs (1), (3), and (4) of section 104(b) of title 23, United States Code. 
(5)Fiscal year 2011On October 1, 2010, if a State has not met the requirement of subsection (c), the Secretary shall transfer to the Administrator 16 percent of the funds apportioned to the State on that date under each of paragraphs (1), (3), and (4) of section 104(b) of title 23, United States Code. 
(6)Fiscal year 2012On October 1, 2011, if a State has not met the requirement of subsection (c), the Secretary shall transfer to the Administrator 32 percent of the funds apportioned to the State on that date under each of paragraphs (1), (3), and (4) of section 104(b) of title 23, United States Code. 
(7)Fiscal years thereafterOn October 1, 2012, and each October 1 thereafter, if a State has not met the requirement of subsection (c), the Secretary shall transfer to the Administrator 50 percent of the funds apportioned to the State on that date under each of paragraphs (1), (3), and (4) of section 104(b) of title 23, United States Code. 
(c)RequirementA State meets the requirement of this subsection if— 
(1)the State has transmitted to the Administrator a plan for addressing the problem of driving under the influence of an illegal drug that includes enacting a law that— 
(A)prohibits an individual from driving under the influence of an illegal drug; and 
(B)includes a mandatory minimum penalty for an individual convicted of driving under the influence of an illegal drug;   
(2)the Administrator has approved the plan transmitted under paragraph (1); and  
(3)the State has enacted and is enforcing the law included in the plan approved by the Administrator under paragraph (2).   
(d)Use of transferred fundsAny funds transferred to the Administrator under subsection (b) shall be used for the purpose of carrying out the duties of the National Highway Traffic Safety Administration. 
(e)Transfer of obligation authority 
(1)In generalIf the Secretary transfers any funds to the Administrator under subsection (b) with respect to a State for a fiscal year, the Secretary shall transfer to the Administrator an amount, determined under paragraph (2), of obligation authority distributed for the fiscal year to the State for Federal-aid highways and highway safety construction programs. 
(2)AmountThe amount of obligation authority referred to in paragraph (1) shall be determined by multiplying— 
(A)the amount of funds transferred under subsection (b) to the Administrator with respect to a State for the fiscal year, by 
(B)the ratio that— 
(i)the amount of obligation authority distributed for the fiscal year to the State for Federal-aid highways and highway safety construction programs, bears to 
(ii)the total of the sums apportioned to the State for Federal-aid highways and highway safety construction programs (excluding sums not subject to any obligation limitation) for the fiscal year. 
2.DefinitionsFor purposes of this Act— 
(1)the term Administrator means the Administrator of the National Highway Traffic Safety Administration; and 
(2)the term Secretary means the Secretary of Transportation.   
 
